UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6104



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL BENJAMIN KELLY, a/k/a Tiz,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-163, CA-98-569-2)


Submitted:   June 29, 1999                 Decided:   July 15, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Benjamin Kelly, Appellant Pro Se. Laura P. Tayman, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Benjamin Kelly seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court.*   See United States v. Kelly,

Nos. CR-94-163; CA-98-569-2 (E.D. Va. Nov. 17, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       We are mindful that the Supreme Court’s recent decision in
Richardson v. United States, 119 S.Ct. 1707 (1999), overrules our
holding in United States v. Hall, 93 F.3d 126, 129 (4th Cir. 1996),
cited by the district court, that the jury need not agree on the
specific drug offenses committed by a defendant to find him guilty
of a continuing criminal enterprise. Richardson is of no avail to
Kelly, however, because he did not raise the jury unanimity claim
prior to collateral proceedings, and the district properly rejected
his claim that ineffective assistance of counsel constituted cause
for his default. See United States v. McNamara, 74 F.2d 514, 516-
17 (4th Cir. 1996) (finding counsel not ineffective for failing to
object to jury instruction that comported with circuit law
applicable at the time).


                                2